In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00106-CV

CANDICE JACKSON, Appellant                 §      On Appeal from the 89th District Court

                                           §      of Wichita County (DC89-CV2020-1237)

V.                                         §      November 18, 2021

                                           §      Memorandum Opinion by Justice Walker

KELL AUTO SALES, INC. AND ROBERT           §      Concurring Memorandum Opinion by
I. HARMON, Appellees                              Justice Wallach

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s amended order denying the motion to

dismiss based on the Texas Citizens Participation Act. It is ordered that this portion

of the trial court’s amended order is affirmed.

      It is further ordered that appellant Candice Jackson shall bear the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Brian Walker
   Justice Brian Walker